DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,4,6,7,8,9,11,12,13,14 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,7,8,9,10,11,12,15,16 and 17 of U.S. Patent No. 11101912 on view of Jia et al; (US 2017/0294966).

Claim 1 of 17/410443
Claims 1 and 7 of US Patent 11101912
An electro-optical interface, comprising:
An electro-optical interface module, comprising:
an optical interface for receiving incoming light signals that include both a modulated light signal and a continuous wave light signal;
an optical fiber interface configured to optically couple to a first optical fiber and a second optical fiber; an electronic-photonic chip including a first optical coupler and a second optical coupler, the downlink data receiver device configured and connected to filter downlink modulated light from the light received from the downlink polarization control device and convert the downlink modulated light into a downlink electrical data signal, the downlink data receiver device configured and connected to direct unmodulated continuous wave light
a polarization controller having an optical input optically connected to the optical interface, the polarization controller including a polarization splitter configured to split the incoming light signals into a first polarization and a second polarization, the polarization controller including a polarization rotator configured to process the incoming light signals to rotate at least one of the first polarization and the second polarization, the polarization controller configured to combine the incoming light signals as processed by the polarization rotator through an optical output of the polarization controller;

See note below 
the electronic-photonic chip including a downlink polarization control device configured to split light received through the first optical coupler into a first polarization of light and a second polarization of light, the electronic-photonic chip including received from the downlink polarization control device to an optical output of the downlink data receiver device,
Claim 7. The electro-optical interface module as recited in claim 1, wherein the downlink polarization control device includes a polarization independent optical coupler having an optical output coupled to an optical input of a polarization splitter-rotator.
an optical waveguide optically connected to the optical output of the polarization controller; and
the first optical coupler configured and connected to receive light transmitted through the optical fiber interface from the first optical fiber, the second optical coupler configured and connected to direct light through the optical fiber interface to the second optical fiber and a downlink data receiver device configured and connected to receive light from the downlink polarization control device,
a data receiver optically coupled to the optical waveguide, the data receiver configured  to convert the modulated light signal into an electrical signal, the data receiver configured to allow the continuous wave light signal to pass without disruption.
the electronic-photonic chip including a downlink data receiver device configured and connected to receive light from the downlink polarization control device, the downlink data receiver device configured and connected to filter downlink modulated light from the light received from the downlink polarization control device and convert the downlink modulated light into a downlink electrical data signal, the downlink data receiver device configured and connected to direct unmodulated continuous wave light received from the downlink polarization control device to an optical output of the downlink data receiver device,



Claim 1 of US patent 11101912 does not explicitly disclose, “the polarization controller configured to combine the incoming light signals as processed by the polarization rotator through an optical output of the polarization controller”. In a related field of endeavor, Jia discloses polarization beam combiner 504 for combining the first polarization signal and the second polarization signal of the incoming light signal and is output to the optical circulator 136 and one of the ordinary skilled in the art before the effective filling date of the invention would be motivated to provide polarization division multiplexing of the input light signal to provide increased transmission bandwidth.






Claim 4 of 17/410443
Claim 6 of US Patent 11101912
The electro-optical interface as recited in claim 1, wherein the polarization splitter is configured as a polarization splitting optical grating.
The electro-optical interface module as recited in claim 1, wherein the downlink polarization control device includes a polarization splitting optical grating.




Claim 6 of 17/410443
Claim 8 of US Patent 11101912
The electro-optical interface as recited in claim 1, further comprising: a Mach-Zehnder interferometer configured to combine light signals as conveyed through the optical output of the polarization controller onto the optical waveguide.
The electro-optical interface module as recited in claim 1, wherein the downlink polarization control device includes a thermally controlled Mach-Zehnder interferometer configured to combine the first polarization of light and the second polarization of light onto a single optical waveguide. 






Claim 7 of 17/410443
Claim 9 of US Patent 11101912
The electro-optical interface as recited in claim 1, wherein the data receiver includes a resonant ring filter configured to drop a specified wavelength of the modulated light signal to a photodetector.
The electro-optical interface module as recited in claim 1, wherein the downlink data receiver device includes one or more resonant ring filters configured to drop one or more wavelengths of downlink modulated light to one or more photodetectors respectively corresponding to the one or more resonant ring filters. 



Claim 8 of 17/410443
Claim 10 of US Patent 11101912
The electro-optical interface as recited in claim 7, wherein the photodetector is integrated within the resonant ring filter.
The electro-optical interface module as recited in claim 9, wherein the one or more photodetectors are respectively integrated in the one or more resonant ring filters. 


Claim 9 of 17/410443
Claim 11 of US Patent 11101912
The electro-optical interface as recited in claim 7, wherein the data receiver includes a heater disposed to control a temperature of the resonant ring filter for tuning a resonant wavelength of the resonant ring filter to the specified wavelength of the modulated light signal.
The electro-optical interface module as recited in claim 9, wherein the downlink data receiver device includes one or more heaters respectively embedded within the one or more resonant ring filters, wherein the one or more heaters are electrically controllable to enable control of respective resonant wavelengths of the one or more resonant ring filters.



Claim 11 of 17/410443
Claim 12 of US Patent 11101912
The electro-optical interface as recited in claim 9, further comprising: a digital control loop that senses an amount of light coupled into the resonant ring filter, the digital control loop configured to control the heater to control the resonant wavelength of the resonant ring filter to optimize the amount of light coupled into the resonant ring filter.
The electro-optical interface module as recited in claim 11, wherein one or more embedded digital control loops are respectively connected to the one or more heaters, wherein a given embedded digital control loop is configured to sense an amount of light that is absorbed within a given resonant ring filter corresponding to a given heater connected to the given embedded digital control loop.





Claim 12 of 17/410443
Claim 1 of US Patent 11101912
The electro-optical interface as recited in claim 1, further comprising: a modulator optically coupled to the optical waveguide, the modulator configured to modulate the continuous wave light signal conveyed through the optical waveguide to generate an uplink modulated light signal that conveys digital data.
the electronic-photonic chip including an uplink data modulator device configured and connected to receive the unmodulated continuous wave light from the optical output of the downlink polarization control device, the uplink data modulator device configured and connected to imprint an uplink electrical data signal on the unmodulated continuous wave light to generate uplink modulated light, the uplink data modulator device configured and connected to direct the uplink modulated light to the second optical coupler.




Claim 13 of 17/410443
Claim 15 of US Patent 11101912
The electro-optical interface as recited in claim 12, wherein the modulator includes a resonant ring modulator configured to couple a specified wavelength of the continuous wave light signal within the optical waveguide.
The electro-optical interface module as recited in claim 1, wherein the uplink data modulator device includes one or more resonant ring modulators respectively tuned to one or more wavelengths of the unmodulated continuous wave light received from the optical output of the downlink polarization control device. 




Claim 14 of 17/410443
Claim 16 of US Patent 11101912
The electro-optical interface as recited in claim 13, wherein the modulator includes a heater disposed to control a temperature of the resonant ring modulator for tuning a resonant wavelength of the resonant ring modulator to the specified wavelength of the continuous wave light signal.
The electro-optical interface module as recited in claim 15, wherein the uplink data receiver device includes one or more heaters respectively embedded within the one or more resonant ring modulators, wherein the one or more heaters are electrically controllable to enable control of respective resonant wavelengths of the one or more resonant ring modulators. 






Claim 16 of 17/410443
Claim 17 of US Patent 11101912
The electro-optical interface as recited in claim 14, further comprising:  a digital control loop that senses an amount of light coupled into the resonant ring modulator, the digital control loop configured to control the heater to control the resonant wavelength of the resonant ring modulator to optimize the amount of light coupled into the resonant ring modulator.
The electro-optical interface module as recited in claim 16, wherein one or more embedded digital control loops are respectively connected to the one or more heaters, wherein a given embedded digital control loop is configured to sense an amount of light that is absorbed within a given resonant ring modulator corresponding to a given heater connected to the given embedded digital control loop. 














Claim Rejections - 35 USC § 103
    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,3,5,12,17 and 18 are rejected under 35 USC 103 as being unpatentable over Jia et al. (US 2017/0294966) in view of Fish et al; (US 9647426).

Regarding claim 1, Jia discloses an electro-optical interface ;(optical hub 102, see figure 5) comprising: an optical interface for receiving incoming light signals that include both a modulated light signal and a continuous wave light signal; (optical frequency comb generator 114 for generating the continuous wave light signals and the  modulated light signal 172, see paragraphs 34 and 35 and figure 5) a polarization controller having an optical input optically connected to the optical interface, the polarization controller including a polarization splitter configured to split the incoming light signals into a first polarization and a second polarization ;(polarization beam splitter 504 splitting the downlink light into first and second polarization P1 and P2 respectively, see paragraph 58 and figure 5) the polarization controller configured to combine the incoming light signals through an optical output of the polarization controller; (polarization beam combiner 504 for combining the first and the second polarization signals, see paragraph 57 and figure 5) an optical waveguide optically connected to the optical output of the polarization controller;( polarization beam combiner 504 connected to the optical fiber 108, see figure 1) and a data receiver optically coupled to the optical waveguide, the data receiver configured  to convert the modulated light signal into an electrical signal, (the downstream receiver 150 converting the received modulated signal 172 into an electrical signal, see figures 1 and 5) the data receiver configured to allow the continuous wave light signal to pass without disruption; (the unmodulated continuous light 170 is directed to the output of the downstream receiver 150, see figures 1 and 5).


However, Jia does not explicitly disclose the polarization controller including a polarization rotator configured to process the incoming light signals to rotate at least one of the first polarization and the second polarization, as processed by the polarization rotator.

In a related field of endeavor, Fish discloses the polarization controller including a polarization rotator configured to process the incoming light signals to rotate at least one of the first polarization and the second polarization as processed by the polarization rotator; (polarization rotator 322 coupled with the polarization mode splitter 302 to rotate one of the incoming polarization signals before being sent to the polarization mode coupler 304, see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the inventio to combine the polarization rotator of Fish with Jia to rotate incoming polarization signals and the motivation is to provide polarization insensitivity to the optical device.

Regarding claim 2, Jia discloses the electro-optical interface as recited in claim 1, further comprising: an input optical waveguide configured to direct the incoming light signals from the optical interface to the optical input of the polarization controller ;(the optical signals 168 are input to the polarization beam splitter 504 through an optical coupler 130, see figures 1 and 5).


Regarding claim 3, Jia discloses the electro-optical interface as recited in claim 1, wherein the optical interface is configured to optically couple to an optical fiber through which the incoming light signals are conveyed;(the optical signals 168 are input to the polarization beam splitter 504 through an optical coupler 130 and optical fibers, see figures 1 and 5).

Regarding claim 5, Jia discloses the electro-optical interface as recited in claim 1, wherein the polarization controller includes a polarization independent optical coupler ;(optical coupler 136, see figure 5) disposed before the polarization splitter with respect to a light propagation direction through the polarization controller ;(optical coupler 136 disposed before the polarization beam splitter 504 for passing the polarized light, see figure 5).

However, Jia does not explicitly disclose and the polarization rotator


In a related field of endeavor, Fish discloses and the polarization rotator; (; (polarization rotator 322 coupled with the polarization mode splitter 302 to rotate one of the incoming polarization signals before being sent to the polarization mode coupler 304, see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the inventio to combine the polarization rotator of Fish with Jia to rotate incoming polarization signals and the motivation is to provide polarization insensitivity to the optical device.

Regarding claim 12, Jia discloses the electro-optical interface as recited in claim 1, further comprising: a modulator ;(upstream modulator 164, see figure 1) optically coupled to the optical waveguide, the modulator configured to modulate the continuous wave light signal conveyed through the optical waveguide (upstream modulator 164 for receiving the unmodulated light from the output of the polarization control device 504, see figures 1,5) to generate an uplink modulated light signal that conveys digital data; (the unmodulated signal 170 is modulated by the upstream data signal generated by the upstream transmitter to generate uplink modulated signal 176, see paragraph 38 and figures 1 and 5).



Regarding claim 17, Jia discloses the electro-optical interface as recited in claim 12, further comprising: an uplink optical interface ;(uplink optical coupler 162, see figure 1) and an output optical waveguide configured to direct the uplink modulated light signal from the modulator to the uplink optical interface; (the unmodulated signal 170 is modulated by the upstream data signal generated by the upstream transmitter to generate uplink modulated signal 176, see paragraph 38 and figures 1 and 5 and the uplink modulated signal 176 is transmitted through the second coupler 162, see figure 1).

Regarding claim 18, Jia discloses the electro-optical interface as recited in claim 17, wherein the uplink optical interface is configured to optically couple to an optical fiber through which the uplink modulated light signal is conveyed; (the uplink modulated signal 176 is transmitted through the second coupler 162 coupled to the optical fiber 110, see figure 1).

Claim 4 is rejected under 35 USC 103 as being unpatentable over Jia et al. (US 2017/0294966) in view of Fish et al; (US 9647426) and  further in view of Tanaka et al; (US 2017/0279539).

Regarding claim 4, the combination of Jia and Fish does not explicitly disclose the electro-optical interface as recited in claim 1, wherein the polarization splitter is configured as a polarization splitting optical grating.
In a related field of endeavor, Tanaka discloses the electro-optical interface as recited in claim 1, wherein the polarization splitter is configured as a polarization splitting optical grating;(polarization splitting grating coupler 11 for separating the received signal into respective polarized wave components, see paragraph 42 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to substitute the polarization splitting grating coupler of Tanaka with Jia and Fish because substitution of one known element with another known element yield similar results and the motivation is to split the received signal light into polarized wave components.  

Claim 6 is  rejected under 35 USC 103 as being unpatentable over Jia et al. (US 2017/0294966) in view of Fish et al; (US 9647426) and further in view of Vermeulen et al; (US 2015/0132013).

Regarding claim 6, the combination of Jia and Fish does not explicitly disclose the electro-optical interface as recited in claim 1, further comprising: a Mach-Zehnder interferometer configured to combine light signals as conveyed through the optical output of the polarization controller onto the optical waveguide.

In a related field of endeavor, Vermeulen discloses the electro-optical interface as recited in claim 1, further comprising: a Mach-Zehnder interferometer configured to combine light signals as conveyed through the optical output of the polarization controller onto the optical waveguide ;(Mach-Zehnder interferometer with a tunable splitter at the input and polarization beam combiner at the output to combine the first polarization and second polarization to output waveguide, see paragraph 25 and figure 2).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to substitute the tunable Mach-Zehnder interferometer of Vermeulen with Jia and Fish because substitution of one known element with another known element yield similar results and the motivation is to split the received signal light into polarized wave components.  

Claims 7,8,9,10,13,14 and 15 are rejected under 35 USC 103 as being unpatentable over Jia et al. (US 2017/0294966) in view of Fish et al; (US 9647426) and  further in view of Bernasconi et al (US 2014/0003760).

Regarding claim 7, Jia discloses the electro-optical interface as recited in claim 1, wherein the data receiver includes the modulated light ;(the downlink signal includes modulated light signal 172 from the channel Ch and an unmodulated light signal 170 from the channel Ch’, see  paragraph 35,37 and figure 1).
However, the combination of Jia and Fish does not explicitly disclose a resonant ring filter configured to drop a specified wavelength of signal to a photodetector.

In a related field of endeavor, Bernasconi discloses a resonant ring filter configured to drop a specified wavelength of signal to a photodetector;(ring resonator 130 with a corresponding photodiode 320 for receiving the corresponding wavelength, see figure 1 and 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the ring resonator of Bernasconi with Jia and Fish to generate plurality of resonant wavelengths by tuning the ring resonator and the motivation is to  provide reconfigurable electro optical network.

Regarding claim 8, the combination of Jia and Fish does not explicitly disclose the electro-optical interface as recited in claim 7, wherein the photodetector is integrated within the resonant ring filter.

In  a related field of endeavor, Bernasconi discloses the electro-optical interface as recited in claim 7, wherein the photodetector is integrated within the resonant ring filter ;(ring resonator 130 integrated with a corresponding photodiode 320 for receiving the corresponding wavelength, see figures 3, 4). (Motivation same as claim 7).
Regarding claim 9, Jia discloses the electro-optical interface as recited in claim 7, wherein the data receiver includes of the modulated light signal;(the downlink signal includes modulated light signal 172 from the channel Ch and an unmodulated light signal 170 from the channel Ch’, see  paragraph 35,37 and figure 1).

However, the combination of Jia and Fish does not explicitly disclose a heater disposed to control a temperature of the resonant ring filter for tuning a resonant wavelength of the resonant ring filter to the specified wavelength.

In  a related field of endeavor, Bernasconi discloses a heater disposed to control a temperature of the resonant ring filter for tuning a resonant wavelength of the resonant ring filter to the specified wavelength; (adjustment (control) of wavelength of the ring resonator 130 is performed by a heater and thus can be adjusted to any corresponding wavelength by tuning the heater, see paragraphs 31, 37 and figure 1). (Motivation same as claim 7).
 
Regarding claim 10, the combination of Jia and Fish does not explicitly disclose the electro-optical interface as recited in claim 9, wherein the heater is disposed  within an area circumscribed by the resonant ring filter.

In  a related field of endeavor, Bernasconi discloses the electro-optical interface as recited in claim 9, wherein the heater is disposed  within an area circumscribed by the resonant ring filter;( the microcavity resonators may include a tuning heater that sets the resonant optical wavelength therein, see paragraph 37 and figure 4). (Motivation same as claim 7).

Regarding claim 13, Jia discloses the electro-optical interface as recited in claim 12, the continuous wave light signal; (optical frequency comb generator 114 for generating the continuous wave light signals and the  modulated light signal 172, see paragraphs 34 and 35 and figure 5).

However, the combination of Jia and Fish does not explicitly disclose wherein the modulator includes a resonant ring modulator configured to couple a specified wavelength of within the optical waveguide.

In a related field of endeavor, Bernasconi discloses wherein the modulator includes a resonant ring modulator configured to couple a specified wavelength of within the optical waveguide; (adjustment (control) of wavelength of the ring resonator 130 is performed by a heater and thus can be adjusted to any corresponding wavelength by tuning the heater, see paragraphs 31, 37 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the ring resonator of Bernasconi with Jia and Fish to generate plurality of resonant wavelengths by tuning the ring resonator and the motivation is to  provide reconfigurable electro optical network.
Regarding claim 14, Jia discloses the electro-optical interface as recited in claim 13, wherein the modulator includes of the continuous wave light signal; (optical frequency comb generator 114 for generating the continuous wave light signals and modulator 138, see figure 1)

However, the combination of Jia and Fish does not explicitly disclose a heater disposed to control a temperature of the resonant ring modulator for tuning a resonant wavelength of the resonant ring modulator to the specified wavelength.

In a related field of endeavor, Bernasconi discloses a heater disposed to control a temperature of the resonant ring modulator for tuning a resonant wavelength of the resonant ring modulator to the specified wavelength; (adjustment (control) of wavelength of the ring resonator 130 is performed by a heater and thus can be adjusted to any corresponding wavelength by tuning the heater, see paragraphs 31, 37 and figure 1). (Motivation same as claim 13).


Regarding claim 15, the combination of Jia and Fish does not explicitly disclose the electro-optical interface as recited in claim 14, wherein the heater is disposed within an area circumscribed by the resonant ring modulator. 

In a related field of endeavor, Bernasconi discloses the electro-optical interface as recited in claim 14, wherein the heater is disposed within an area circumscribed by the resonant ring modulator ;( the microcavity resonators may include a tuning heater that sets the resonant optical wavelength therein, see paragraph 37 and figure 4). (Motivation same as claim 13). 

Claims 11 and 16 are rejected under 35 USC 103 as being unpatentable over Jia et al. (US 2017/0294966) in view of Fish et al; (US 9647426), further in view of Bernasconi et al (US 2014/0003760) and further in view of Zheng et al (US 2015/0277053).

Regarding claim 11, the combination of Jia, Fish and Bernasconi does not explicitly disclose the electro-optical interface as recited in claim 9, further comprising: a digital control loop that senses an amount of light coupled into the resonant ring filter, the digital control loop configured to control the heater to control the resonant wavelength of the resonant ring filter to optimize the amount of light coupled into the resonant ring filter.

In a related field of endeavor, Zheng discloses the electro-optical interface as recited in claim 9, further comprising: a digital control loop;(control logic 222 connected to the heater 224; see figure 2) that senses an amount of light coupled into the resonant ring filter, the digital control loop configured to control the heater to control the resonant wavelength of the resonant ring filter to optimize the amount of light coupled into the resonant ring filter;(control logic 222 connected to the heater 224 and based on the monitoring mechanism 220 the light in the output optical waveguide 216 connected to the ring resonator 214 is sensed, see paragraph 28 and figure 2).
Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the control unit of Zheng with Maki, Fish and Bernasconi to determine the wavelength that is locked with ring resonator and the motivation is to control the wavelength that is provided to the ring resonator. 

Regarding claim 16, the combination of Jia, Fish and Bernasconi does not explicitly disclose the electro-optical interface as recited in claim 14, further comprising:  a digital control loop that senses an amount of light coupled into the resonant ring modulator, the digital control loop configured to control the heater to control the resonant wavelength of the resonant ring modulator to optimize the amount of light coupled into the resonant ring modulator.

In a related field of endeavor, Zheng discloses the electro-optical interface as recited in claim 14, further comprising: a digital control loop ;(control logic 222 connected to the heater 224; see figure 2) that senses an amount of light coupled into the resonant ring modulator, the digital control loop configured to control the heater to control the resonant wavelength of the resonant ring modulator to optimize the amount of light coupled into the resonant ring modulator ;(control logic 222 connected to the heater 224 and based on the monitoring mechanism 220 the light in the output optical waveguide 216 connected to the ring resonator 214 is sensed, see paragraph 28 and figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the control unit of Zheng with Maki, Fish and Bernasconi to determine the wavelength that is locked with ring resonator and the motivation is to control the wavelength that is provided to the ring resonator. 
Claims 19 and 20 are rejected under 35 USC 103 as being unpatentable over Jia et al. (US 2017/0294966) in view of Fish et al; (US 9647426).

Regarding claim 19, Jia discloses a method for operating an electro-optical interface, ;(optical hub 102, see figure 5) comprising: receiving incoming light signals through a first optical fiber, the incoming light signals including both a modulated light signal and a continuous wave light signal; (optical frequency comb generator 114 for generating the continuous wave light signals and the  modulated light signal 172, see paragraphs 34 and 35 and figure 5) splitting the incoming light signals into a first polarization and a second polarization;(polarization beam splitter 504 splitting the downlink light into first and second polarization P1 and P2 respectively, see paragraph 58 and figure 5) combining the polarization-processed incoming light signals onto an optical waveguide;( polarization beam combiner 504 connected to the optical fiber 108, see figure 1) optically coupling the modulated light signal within the polarization-processed incoming light signals into a data receiver; (the downstream receiver 150 converting the received modulated signal 172 into an electrical signal, see figures 1 and 5) and operating the data receiver to convert the modulated light signal into an electrical signal,  (the downstream receiver 150 converting the received modulated signal 172 into an electrical signal, see figures 1 and 5) wherein the continuous wave light signal within the polarization-processed incoming light signals travels through the optical waveguide past the data receiver without disruption; (the unmodulated continuous light 170 is directed to the output of the downstream receiver 150, see figures 1 and 5). 

However, Jia does not explicitly disclose processing the incoming light signals to rotate at least one of the first polarization and the second polarization to generate polarization-processed incoming light signals.

In a related field of endeavor, Fish discloses processing the incoming light signals to rotate at least one of the first polarization and the second polarization to generate polarization-processed incoming light signals; (polarization rotator 322 coupled with the polarization mode splitter 302 to rotate one of the incoming polarization signals before being sent to the polarization mode coupler 304, see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the inventio to combine the polarization rotator of Fish with Jia to rotate incoming polarization signals and the motivation is to provide polarization insensitivity to the optical device.

Regarding claim 20, Jia discloses the method as recited in claim 19, further comprising: operating a modulator to modulate the continuous wave light signal within the polarization-processed incoming light signals to generate an uplink modulated light signal that conveys digital data; (the unmodulated signal 170 is modulated by the upstream data signal generated by the upstream transmitter to generate uplink modulated signal 176, see paragraph 38 and figures 1 and 5 and the uplink modulated signal 176 is transmitted through the second coupler 162, see figure 1) and conveying the uplink modulated light signal into a second optical fiber (the uplink modulated signal 176 is transmitted through the second coupler 162 coupled to the optical fiber 110, see figure 1).


Conclusion

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Matres et al (US 2019/0113686) discloses a mechanism to wavelength tune the ring resonator to a particular wavelength, see figure 4a

b. Wen et al (US 2018/0217468) discloses modulation implemented by a polarization insensitive integrated optical modulator, see figure 1

c. Akiyama et al (US 2013/0161496) discloses an optical switch and ring resonator formed on a substrate and an optical detector configured to detect an optical component of the ring resonator, see figure 1.

d Kwon et al (US 2012/0087666) discloses an optical transceiver for separating the odd and even wavelengths to be used by the downstream signal generator and the upstream signal receiver respectively, see figure 2.

e. Khope et al (Multi-wavelength selective cross bar switch – 2019 attached) discloses multi wavelength selective ring resonator based crossbar switch matrix implemented in silicon photonics, see figures 1a and 1c.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636